DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment to the Claims have overcome the 101 rejection set forth in the Non-Final Office Action mailed on 09/16/2021.
	The claim amendments filed on 12/16/2021 have been entered.  Claims 1-7, and 9-17 remain pending in the application, claims 2-4, and 10 are currently withdrawn.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
	On page 10, applicant requests that the double patenting rejection be held in abeyance. Respectfully, this request is denied. Per MPEP 804, “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application' s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.
	
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 4, 6-7, 9, 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-15 of copending Application No. 16/635,141 and claims 1, 3-5, 9, and 12 of copending Application No. 16/635,145. 
The elements of the instant application are to be found in the co-pending application and therefore are anticipated.  Although 16/635,141 and 16/635,145 the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending applications 16/635,141 and 16/635,145 and the instant application all recite the same basic structure with a permutation of similar elements throughout.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the claims set forth above, both the co-pending applications 16/635,141 and 16/635,145 and instant application claims a tricuspid regurgitation device which comprises a distal fixing member for anchoring within the pulmonary artery; a connecting tube provided with a connecting tube lumen formed therein to be movable along a connecting wire; an assembly part provided with a first assembly coupled to a lower end of the distal fixing member and a second assembly coupled to an upper end of the connecting tube, whereby the distal fixing member and the connecting tube are coupled together; a proximal fixing member for anchoring within the inferior vena cava, the proximal fixing member being coupled to a lower end of the connecting tube; and a blocking part coupled to one side of the connecting tube.
As the structural limitations and orientations of the tricuspid regurgitation device is/are the same, the language set forth in both the instant application and the co-pending applications 16/635,141 and 16/635,145 are essentially two alternative means of claiming the same features/components.  Thus, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al (US 2013/0338763 A1) in view of Khairkhahan et al (US 2015/0366556 A1).

Regarding claim 1, Rowe discloses a catheter device (Figures 2A-C) comprising: 
a distal fixing member (Figure 2A-B, item 24; Figures 47A-B) configured for anchoring within the pulmonary artery (Figure 2A-B; Figure 49, the distal fixing member 24 is capable of being anchored within the pulmonary artery; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Se MPEP 2114.2); 
a connecting tube (Figure 3A-B, item 26) provided with a connecting tube lumen (paragraph 0067, lines 9-10, braided rod would possess a lumen) formed therein to be movable along a connecting wire (paragraph 0065 “pre-installed guide wire”)
an assembly part provided with a first assembly coupled to a lower end of the distal fixing member and a second assembly coupled to an upper end of the connecting tube (Figure 2C, assembly part with a first assembly coupled to a second assembly annotated below), 

    PNG
    media_image1.png
    400
    581
    media_image1.png
    Greyscale

whereby the distal fixing member and the connecting tube are coupled together (Figure 2C, distal fixing member 24 and connecting tube 26 are coupled together); 
a proximal fixing member (Figures 47A-B, item 404) configured for anchoring within the inferior vena cava (proximal fixing member 404 is capable of being anchored within the inferior vena cava; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Se MPEP 2114.2), 
the proximal fixing member coupled to a lower end of the connecting tube (Figures 47A-B, item 404, connecting tube annotated below, paragraph 0061 states that “individual components of the disclosed systems may be combined unless mutually exclusive or otherwise physically impossible”)
and a blocking part coupled to one side of the connecting tube (Figures 47A-B, item 402).


    PNG
    media_image2.png
    345
    683
    media_image2.png
    Greyscale

	
	Rowe does not disclose wherein the connecting tube has a bend with a predetermined curvature at a location distal to the blocking part.
	Khairkhahan teaches coaptation assistive devices (see Khairkhahan, paragraph 0081) wherein the connecting tube (see Khairkhahan, Figure 11B, item 280; paragraph 0112) has a bend with a predetermined curvature at a location distal to the blocking part (see Khairkhahan, Figure 11B, item 278, when the predetermined curvature is residing in combination with the connecting tube and blocking part of Rowe, the bend with a predetermined curvature 278 would be located distal to the blocking part).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Rowe by providing wherein the connecting tube has a bend with a predetermined curvature at a location distal to the blocking part as taught by Khairkhahan because the predetermined curvature can prevent further proximal movement of the implant (see Khairkhahan, paragraph 0112).  
	Regarding claim 6, as set forth supra, the combination discloses wherein the distal fixing member (see Rowe, Figures 2A-C, item 24, Figures 47A-B; paragraph 0068, lines 3-6) and the proximal fixing member (see Rowe, Figures 47A-B, item 404; paragraph 0127, lines 6-9) have a radial structure (see Rowe, fixing members 24 and 404 both have a radial structure).  
	Regarding claim 7, as set forth supra, the combination discloses wherein the distal fixing member (see Rowe, Figures 2A-C, item 24; Figures 47A-B) and the proximal fixing member (see Rowe, Figures 47A-B, item 404) are configured as a ribbon shape (see Rowe, ribbons are flat with length attributed to it, therefore, the tines of the fixing members are ribbon-shaped).  
	Regarding claim 9, as set forth supra, the combination discloses wherein the blocking part (see Rowe, Figures 47A-B, item 402 “coapting element”) comprises: a supporting wire (see Rowe, Figures 6A-B, item 56) having both ends thereof coupled to the connecting tube (see Rowe, Figures 6A-B, supporting wires 56 are coupled to connecting tube 26); and a blocking membrane (see Rowe, Figures 6A-B, item 52 “tissue cover”) having one side thereof fixed to the connecting tube and supported by the supporting wire (see Rowe, Figures 6A-B; paragraph 0083).  
	Regarding claim 11, as set forth supra, the combination discloses wherein the blocking part comprises: a ring-shaped wire (see Rowe, Figures 7A-B, item 76b “collar”) installed for the connecting tube to be passed through (see Rowe, Figures 7A-B, connecting tube 26 passed through ring-shaped wire 76b) and provided with a central axis formed obliquely to the connecting tube (see Rowe, Figures 7A-B), see Rowe, Figures 7A-B, item 72) connecting the connecting tube and the ring-shaped wire to each other (see Rowe, Figure 7A, blocking membrane 72 is disposed between connecting tube 26 and ring-shaped wire 76b connecting them to each other).  
	Regarding claim 12, as set forth supra, the combination discloses further comprising a sheath tube (see Rowe, Figures 2A-C, item 22 “sheath”) having a sheath lumen (see Rowe, Figures 2A-C); wherein the catheter device is inserted through the sheath lumen (see Rowe, Figure 1A-3B shows the catheter device being inserted through the sheath lumen); wherein the distal fixing member is in a folded configuration inside the sheath lumen (see Rowe, paragraph 0008); wherein the distal fixing member unfolds when exiting out of the sheath lumen (see Rowe, paragraph 0068, lines 3-10) .   


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al (US 2013/0338763 A1) in view of Khairkhahan et al (US 2015/0366556 A1).

	Regarding claim 4, as set forth supra, the combination discloses a first assembly and second assembly fastened together (see Rowe, Figures 2A-C).
	However, the combination does not disclose wherein the first assembly is provided with a fastening groove formed on a side surface thereof, and the second assembly is provided with a fastening protrusion formed on a side surface thereof, and wherein the fastening protrusion is inserted into the fastening groove when the second assembly is pushed toward the first assembly so that the first assembly and the second assembly is assembled together.  
	The embodiment of Figure 13 of Rowe teaches an assembly mechanism (see Rowe, Figure 13) wherein the first assembly provided with a fastening groove formed on a side surface thereof (see Rowe, Figure 13, item 123), and the second assembly is provided with a fastening protrusion formed on a side surface thereof (see Rowe, Figure 13, item 124), and wherein the fastening protrusion is inserted into see Rowe, Figures 12A, 13; paragraph 0090).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the assembly mechanism of the fixing member of the combination by providing wherein the first assembly is provided with a fastening groove formed on a side surface thereof, and the second assembly is provided with a fastening protrusion formed on a side surface thereof, and wherein the fastening protrusion is inserted into the fastening groove when the second assembly is pushed toward the first assembly so that the first assembly and the second assembly is assembled together as taught by the embodiment of Figure 13 of Rowe because this allows the device to be stored separately from other components that could be damaged from long-term storage and preservative solution, such as polymer catheters and the like (paragraph 0089).  It has further been held that "[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness."  Boston Scientific Scimed, Inc. v. Cordis Corp., (Fed. Cir. Jan. 15, 2009). 

Allowable Subject Matter
Claims 13-17 would be allowable if (1) a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action; and (2) rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Rowe et al (US 2013/0338763 A1) in view of Khairkhahan et al (US 2015/0366556 A1) as stated above.  The combination teaches wherein the bend is a distal bend and wherein the predetermined curvature is a first predetermined curvature oriented in a first direction, however, the combination fails to teach wherein the connecting tube further has a proximal bend with a second . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774